MEMORANDUM **
Doreen Watson and Barbara Jerpe appeal the district court’s dismissal of their wrongful death actions for lack of personal jurisdiction over Eurocopter (a French aircraft manufacturer formally known as Eu-rocopter, S.A.S.). We affirm.
To sustain specific personal jurisdiction, the claim must arise out of or relate to the defendant’s forum related activity. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). Simple placement of a spare part in the stream of commerce does not meet this test. In fact, one part was sold to a third party in Canada and the other was sold to a third party in Hawaii before eventually being installed on the helicopter. The district court did not err in holding that the claim did not arise out of Eurocopter’s forum related activity and that it lacked specific personal jurisdiction over Eurocopter.
The district court also lacked general personal jurisdiction over Eurocopter. Watson and Jerpe contend that the district court should have exercised general jurisdiction over Eurocopter because American Eurocopter Corporation (“American Euro-copter”) was Eurocopter’s general agent. *718See Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir.2001) (explaining the agency theory of personal jurisdiction).
Ordinarily, “the existence of a relationship between a parent company and its subsidiaries is not sufficient to establish personal jurisdiction over the parent on the basis of the subsidiaries’ minimum contacts with the forum.” Unocal, 248 F.3d at 925. “The agency test is satisfied by a showing that the subsidiary functions as the parent corporation’s representative in that it performs services that are sufficiently important to the foreign corporation that if it did not have a representative to perform them, the corporation’s own officials would undertake to perform substantially similar services.” Id. at 928. The “question to ask is not whether the American subsidiary] can formally accept orders for [its] parent, but rather whether, in the truest sense, the subsidiary’s] presence substitutes for the presence of the parent.” Id. at 928-29.
Here, maintenance and support functions for Eurocopter aircraft are performed by third parties in California, not American Eurocopter. Thus, Eurocopter exercises its interests in the American market not only through American Euro-copter but also through independent entities. Though American Eurocopter’s activities are plainly important to Euro-copter’s business model, based on this record, American Eurocopter’s presence does not “substitute!] for the presence of the parent.” Id. at 929.
The district court did not err in concluding that American Eurocopter was not Eu-rocopter’s general agent for purposes of this jurisdictional analysis. Because we agree with that conclusion, we do not reach the question of whether American Eurocopter itself is subject to general jurisdiction in California. It bears noting, however, that American Eurocopter has not contested jurisdiction in Jerpe’s case and, contrary to the dissent’s suggestion, the parties are not without potential relief in a California forum.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.